WARRANT REPURCHASE AGREEMENT, AMENDMENT AND WAIVER


This Warrant Purchase Agreement, Amendment and Waiver (the “WPA”) is made as of
September 7, 2007, by and among Sino Gas International Holdings, Inc., a Utah
corporation (the “Company”), Vision Opportunity Master Fund, Ltd. (“Vision”),
and each of the other parties set forth on the signature page hereto
(collectively, the “Investors”)(the Investors and the Company, collectively, the
“Parties”).


W I T N E S S E T H:


WHEREAS, on September 7, 2006 and October 20, 2006, the Company and the
Investors entered into Series B Convertible Preferred Stock Purchase Agreements
(the “Stock Purchase Agreements”) pursuant to which Investors purchased from the
Company units consisting of:
 
(i) 3,387,446 shares of the Company’s Series B Convertible Preferred Stock, par
value $.001 per share (the “Preferred Shares”), convertible into shares of the
Company’s common stock, par value $.001 per share (the “Common Stock”),
 
(ii) 3,387,446 Series A Warrants (the “Series A Warrants”) to purchase Common
Stock, and
 
(iii) 1,693,723 Series B Warrants (the “Series B Warrants”) to purchase Common
Stock; and
 
(iv) 3,083,588 Series J Warrants (the “Series J Warrants”) to purchase Common
Stock; and
 
(v) 3,083,588 Series C Warrants (the “Series C Warrants”) to purchase Common
Stock; and
 
(vi)  1,541,794 Series D Warrants (the “Series D Warrants”) to purchase Common
Stock; and
 
WHEREAS, on May 15, 2007, Vision exercised 1,094,891 of the Series J Warrants,
and in consideration thereof, received 1,094,891 new Series E Warrants (the
“Series E Warrants”) to purchase Common Stock; and
 
WHEREAS, in connection with a new financing by the Company to be consummated on
or before September 30, 2007, pursuant to which it will sell shares of its
Common Stock to new investors for gross proceeds of not less than $10,000,000
(the “New Financing”), the Parties have agreed to sell certain of their warrants
to the Company, amend the Stock Purchase Agreements and waive certain provisions
of agreements entered into in connection with the Stock Purchase Agreements (the
“Transaction Documents”). Capitalized terms not otherwise defined herein shall
have the meanings assigned to such terms in the applicable Transaction
Documents;
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
Agreements by the Parties
 
Section 1.1 The Parties’ Agreements.  The Parties hereby agree that simultaneous
with a New Financing (the occurrence of each of the events referenced in this
Section 1.1 is referenced herein as the “Closing”):
 
(a) Company Purchase of A and B Warrants.  The Company agrees to purchase from
the Investors, for an aggregate purchase price of $3,500,000 (the “Purchase
Price”), all of the Series A Warrants and Series B Warrants owned by Investors
(the “Warrant Purchase”). The Purchase Price shall be paid to the Investors in
proportion to their ownership of the Series A Warrants and Series B Warrants
together, and upon payment of the Purchase Price, the Series A Warrants and
Series B Warrants shall be cancelled and of no further force or effect. The
Purchase Price shall be paid at the closing of the New Financing. Upon receipt
of payment of the Purchase Price, Investors agree to return the Series A
Warrants and Series B Warrants to the Company.
 
(b) Company Purchase of D Warrants.  The Company agrees to purchase from the
Investors, simultaneous with the Warrant Purchase, for a purchase price equal to
770,897 shares of Series B Preferred Stock (or one (1) newly issued share of
Series B Convertible Preferred Stock for every two (2) shares of Common Stock
issuable upon the exercise of all Series D Warrants) (the “Preferred Stock
Purchase Price”), all of the Series D Warrants owned by Investors. The Preferred
Stock Purchase Price shall be paid to the Investors in proportion to their
ownership of the Series D Warrants together upon presentation of the original
Series D Warrants. The shares of Common Stock issuable upon conversion of the
Series B Convertible Preferred Stock issued to the Investors in connection with
this Section 1.1(b) shall be registered for resale pursuant to the Vision
Registration Rights Agreement (as defined below).
 
(c) Cancellation of Series J and E Warrants.  The Investors agree that
simultaneous with the Warrant Purchase they shall surrender for cancellation all
of their remaining 1,988,698 Series J Warrants and 1,094,891 Series E Warrants
in exchange for the right to participate in the New Financing and purchase up to
3,083,589 shares of Common Stock in the New Financing (subject to Vision’s
beneficial ownership not exceeding 9.9% of the Company’s issued and outstanding
shares of Common Stock at the closing of the New Financing). Upon receipt of the
shares of Common Stock issued to the Investors in the New Financing, Investors
agree to return the Series J Warrants and Series E Warrants to the Company for
cancellation. For the avoidance of doubt, the cancellation of the Series J
Warrants pursuant to this Section 1.1(c) shall be deemed to be exercised in full
for purposes of determining of the number of shares of Common Stock issuable
upon exercise of the Series C Warrants.
 
(d) Termination of Lockup Agreement.  The Investors agree that upon the payment
of the Purchase Price and the Preferred Stock Purchase Price (together, the
“Conditions”), the Lockup Agreement entered into on September 7, 2006 by and
among the Investors and Company management in connection with the Stock Purchase
Agreements shall be terminated and of no further force or effect; provided,
however, that in connection with the New Financing, Company management shall
have entered into a new lock-up agreement containing terms and provisions
satisfactory to the Investors.
 
2

--------------------------------------------------------------------------------


 
(e)  Termination of Registration Rights Agreements; New Registration Rights
Agreement.  The Investors agree that upon the Company meeting the Conditions,
the Registration Rights Agreements dated September 7, 2006 and October 20, 2006
among the Investors and the Company shall be terminated and of no further force
or effect, with no penalties or other payments due thereunder to Investors;
provided, however, that in connection with this Agreement, the Company shall
have entered into a new registration rights agreement with Vision, substantially
in the form of Exhibit A attached hereto (the “Vision Registration Rights
Agreement”), containing terms and provisions satisfactory to Vision. The Vision
Registration Rights Agreement shall provide, among other things, that all shares
of Common Stock currently held by Vision as set forth below (other than the
shares of Common Stock to be issued to Vision in the New Financing which shall
be included in the registration statement to be filed in connection with the New
Financing), including any shares of Common Stock underlying any convertible or
exerciseable securities currently held by Vision (the “Vision Shares”), shall be
registered for resale following a certain period of time after the effectiveness
of the registration statement to be filed in connection with the New Financing.
The number of Vision Shares required to be registered pursuant to the Vision
Registration Rights Agreement is as follows: (i) 136,120 shares of Common Stock
acquired from the prior “shell company” holders, (ii) 321,168 shares of Common
Stock issued as “make good” shares for 2006, (iii) 603,344 shares of Common
Stock issuable upon conversion of the Preferred Shares issued to Vision pursuant
to Section 1.1(h) hereof (which represents approximately 86.19% of the Preferred
Shares issued to the Investors pursuant to Section 1.1(h) hereof), (iv)
1,094,891 shares of Common Stock previously issued upon the exercise of certain
Series J Warrants, (v) 2,919,708 shares of Common Stock issuable upon the
conversion of shares of Series B Convertible Preferred Stock currently held,
(vi) 664,452 shares of Common Stock issuable upon conversion of the new shares
of Series B Convertible Preferred Stock issued pursuant to Section 1.1(b) issued
in consideration of canceling the Series D Warrant held by Vision, (vii) 271,074
shares of Common Stock issuable upon the exercise of warrants to be issued to
Investors in connection with the New Financing, and (viii) 2,657,807 shares of
Common Stock issuable upon the exercise of the Series C Warrant held by Vision.
 
(f) Amendment to 2007 Make Good.  The Investors agree that upon the Company
meeting the Conditions, Section 3.21 of the Stock Purchase Agreements (and the
applicable sections of the Securities Escrow Agreement) shall be amended to
reflect that the Company’s 2007 fiscal year net income target is $7,900,000 (not
taking into account proceeds raised in the New Financing). In addition, in
connection with the New Financing, the new securities purchase agreement to be
entered into by the investors and the Company shall contain a make good
provision containing terms and provisions satisfactory to the Investors,
including, but not limited to, a 2008 fiscal year net income target of
$11,000,000.
 
(g) Amendment and Waiver of Series C Warrants.  The Company and the Investors
agree that upon the Company meeting the Conditions the Series C Warrant shall be
amended as follows: (i) the Warrant Price of the Series C Warrants shall be
equal to 150% of the per share purchase price for the Common Stock in the New
Financing; (ii) Section 4(d) shall be waived and removed with respect to the New
Financing and any future transaction and shall be deleted in its entirety, and
(iii) the following provision shall be added as Section 2(j):
 
3

--------------------------------------------------------------------------------


 
(j) The Issuer shall have the right to call the exercise of all, or the
remaining portion of this Warrant outstanding and unexercised in the event (i)
the Per Share Market Value equals or exceeds the Warrant Price for twenty (20)
consecutive Trading Days during which (i) the average daily trading volume of
the Common Stock equals or exceeds 200,000 shares of Common Stock and (ii) the
lowest bid price of the Common Stock exceeds 200% of the Warrant Price, (ii) all
Warrant Stock is registered for resale by the Holder under an effective
registration statement from the date that is 30 days prior to the issuance of
the Call Notice (as defined below) through the expiration of the Call Period (as
defined below); (iii) the Issuer’s Common Stock is listed for trading on the New
York Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market
or the Nasdaq Capital Market; (iv) trading in the Common Stock shall not have
been suspended by the Securities and Exchange Commission; (v) the Issuer is in
material compliance with the terms and conditions of this Warrant, the
Registration Rights Agreement and the other Transaction Documents; and (vi) the
Holder is not in possession of any material nonpublic information (the “Call
Conditions”). Within ten (10) business days of the Call Conditions being
satisfied, the Company shall deliver a written notice to each registered Holder
(the “Call Notice”). Each Holder shall have thirty (30) calendar days from the
receipt of the Call Notice to exercise the remaining balance of the Warrant (the
“Call Period”). Upon the expiration of the Call Period, any unexercised Warrant
shall automatically expire. Notwithstanding anything in the foregoing to the
contrary, if the Holder may not exercise this Warrant as a result of the
restriction contained in Section 7 hereof the Call Notice shall be deemed
automatically amended to apply only to such portion of this Warrant as may be
exercised by the Holder in accordance with such Section 7 as then in effect.


Upon the written request of any of the Investors, the Company shall promptly
issue to such Investor a new Series C Warrant reflecting the amended terms set
forth in this Section 1.1(g).
 
(h) Amendment to Stock Purchase Agreements, Definition of “Permitted Financing”,
and Warrants.  The Investors agree that upon the Company meeting the Conditions,
the Stock Purchase Agreements shall be amended to delete Section 3.22 in its
entirety; provided, however, that the Investors shall receive, upon the Closing,
an aggregate of 700,000 shares of Preferred Shares, or shares of preferred stock
with the same designations, preferences and rights as the Preferred Shares, in
proportion to their purchase of Preferred Shares pursuant to the Stock Purchase
Agreements. The Investors shall also receive, upon the Closing, warrants to
purchase 271,074 shares of Common Stock, having a strike price equal to 110% of
the Company’s Common Stock on the Closing Date and having a term of three years.
The Investors further agree that upon the Company meeting the Conditions, the
definition of “Permitted Financing” contained in Section 3.23(b) of the Stock
Purchase Agreements shall be amended to include the New Financing.
 
4

--------------------------------------------------------------------------------


 
ARTICLE II
 
Miscellaneous
 
Section 2.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this WPA; provided that the Company shall
pay the reasonable, out-of-pocket fees and expenses, including all actual
attorneys’ fees and expenses (including disbursements and out-of-pocket
expenses), incurred by Vision in connection with the negotiation, execution and
delivery of this WPA and the transactions contemplated hereunder, which payment
shall be made at the closing of the New Financing.
 
Section 2.2 Specific Enforcement, Consent to Jurisdiction.
 
(a) Each of the Company and the Investors (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this WPA or the transactions contemplated hereby and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper. Each of the Company and the
Investors consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this WPA and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing in this Section
3.2 shall affect or limit any right to serve process in any other manner
permitted by law.
 
Section 2.3 Entire Agreement; Amendment. This WPA contains the entire
understanding and agreement of the Parties with respect to the matters covered
hereby, except as specifically set forth herein, neither the Company nor any of
the Investors makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this WPA may be waived or amended other than by a written
instrument signed by the Company and the Investors, and no provision hereof may
be waived other than by an a written instrument signed by the party against whom
enforcement of any such amendment or waiver is sought.
 
Section 2.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telex (with correct answer back received),
telecopy or facsimile at the address or number designated below (if delivered on
a business day during normal business hours where such notice is to be
received), or the first business day following such delivery (if delivered other
than on a business day during normal business hours where such notice is to be
received) or (b) on the second business day following the date of mailing by
express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:



 
If to the Company:
Sino Gas International Holdings, Inc.
N0.18 Zhong Guan Cun Dong St.
Haidian District
Beijing, China
Attention: Chen Fang
Tel. No.: 011-86-10-82600527
Fax No.: 011-010-82600042

 
5

--------------------------------------------------------------------------------


 

 
with copies to:
GUZOV OFSINK, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attention: Darren Ofsink
Tel. No.: (212) 371-8008, ext. 127
Fax No.: (212) 688-7273
       
If to any Investor:
At the address of such Investor set forth on Exhibit A to this WPA, with copies
to Investor’s counsel as set forth on Exhibit A or as specified in writing by
such Investor with copies to:
         
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Christopher S. Auguste
Tel No.: (212) 715-9100
Fax No.: (212) 715-8000
 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto

 
Section 2.5 Waivers. No waiver by any Party of any default with respect to any
provision, condition or requirement of this WPA shall be deemed to be a
continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
 
Section 2.6 Headings. The article, section and subsection headings in this WPA
are for convenience only and shall not constitute a part of this WPA for any
other purpose and shall not be deemed to limit or affect any of the provisions
hereof.
 
Section 2.7  Successors and Assigns. This WPA shall be binding upon and inure to
the benefit of the parties and their successors and assigns.  
 
Section 2.8 No Third Party Beneficiaries. This WPA is intended for the benefit
of the parties hereto and their respective permitted successors and assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.
 
6

--------------------------------------------------------------------------------


 
Section 2.9 Governing Law. This WPA shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This WPA shall not
be interpreted or construed with any presumption against the party causing this
WPA to be drafted.
 
Section 2.10 Counterparts. This WPA may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same WPA and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
Section 2.11 Severability. The provisions of this WPA are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of the provisions contained in this WPA or the
Transaction Documents shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this WPA and such
provision shall be reformed and construed as if such invalid or illegal or
unenforceable provision, or part of such provision, had never been contained
herein, so that such provisions would be valid, legal and enforceable to the
maximum extent possible.
 
Section 2.12 Further Assurances. From and after the date of this WPA, upon the
request of any Investor or the Company, each of the Company and the Investors
shall execute and deliver such instrument, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this WPA and each of the other Transaction
Documents.
 
Section 2.13 Delivery of Securities. Within five (5) business days of the
Closing, the Company shall deliver to the Investors all securities and other
deliverables as contemplated by this WPA, including, without limitation, the
newly issued shares of Series B Convertible Preferred Stock and/or other shares
of preferred stock with the same rights and designations as the shares of Series
B Convertible Preferred Stock, the newly issued warrants as contemplated by
Section 1.1(h) and the new Series C Warrants (if requested in writing by the
Investors).


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this WPA to be duly executed
by their respective authorized officer as of the date first above written.



   
SINO GAS INTERNATIONAL HOLDINGS, INC. 
               
By:
/s/ Chen Fang        
Name: Chen Fang 
       
Title: Chief Financial Officer
               
VISION OPPORTUNITY MASTER FUND, LTD.
               
By:
/s/ Adam Benowitz        
Name: Adam Benowitz
       
Title: Director
 



SEI PRIVATE TRUST CO. FAO -
THE JM SMUCKER CO. MASTER TRUST
           
By:
/s/ Authorized Officer
   
Name:
   
Title:
           
CORONADO CAPITAL PARTNERS LP
           
By:
/s/ Authorized Officer 
   
Name:
   
Title:
           
NITE CAPITAL LP
           
By:
/s/ Authorized Officer
   
Name:
   
Title:
          /s/ Ijak Malik    
Ijak Malik
   

 
8

--------------------------------------------------------------------------------


 
Exhibit A


Form of Vision Registration Rights Agreement


REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this "Agreement") is made and entered into
as of September __, 2007, by and among Sino Gas International Holdings, Inc., a
Utah corporation (the "Company"), and the purchasers listed on Schedule I hereto
(the "Purchasers").


WHEREAS, on September 7, 2006 and October 20, 2006, the Company and the
Purchasers entered into Series B Convertible Preferred Stock Purchase Agreements
(the “Stock Purchase Agreements”) pursuant to which the Purchasers purchased
from the Company shares of its Series B Convertible Preferred Stock and Warrants
to purchase shares of Common Stock, and in connection therewith, the parties
entered into Registration Rights Agreements with respect to the rights of the
Purchasers to have certain of the Company’s securities issued pursuant to the
Stock Purchase Agreements registered for resale;


WHEREAS, in connection with a new financing by the Company to be consummated on
or before September 30, 2007, pursuant to which it will sell shares of its
Common Stock to new investors for gross proceeds of not less than $10,000,000
(the “New Financing”), the Purchasers and the Company deem it desirable to enter
into this Agreement to memorialize the registration rights of the Purchasers and
the investors in the New Financing;


This Agreement is being entered into pursuant to the Warrant Repurchase
Agreement, Amendment and Waiver dated as of the date hereof among the Company
and the Purchasers (the "Amendment Agreement").


The Company and the Purchasers hereby agree as follows:


1. Definitions.


Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Amendment Agreement. As used in this Agreement, the
following terms shall have the following meanings:


"Advice" shall have meaning set forth in Section 3(m).


"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, "control," when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of "affiliated," "controlling" and "controlled" have meanings correlative
to the foregoing.


"Board" shall have meaning set forth in Section 3(n).


9

--------------------------------------------------------------------------------


 
"Business Day" means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the state of New York
generally are authorized or required by law or other government actions to
close.


"Closing Date" means the date of the Closing pursuant to the Amendment
Agreement.


"Commission" means the Securities and Exchange Commission.


"Common Stock" means the Company's Common Stock, par value $.001 per share.


“Conversion Shares” means the shares of the Common Stock issuable upon
conversion of the Preferred Stock.


"Effectiveness Date" means, subject to Section 2(b) hereof, with respect to the
Registration Statement, the earlier of (A) the ninetieth (90th) day following
the Filing Date (or in the event the Registration Statement receives a “full
review” by the Commission, the one hundred twentieth (120th) day following the
Filing Date) or (B) the date which is within three (3) Business Days after the
date on which the Commission informs the Company that (i) the Commission will
not review the Registration Statement or (ii) the Company may request the
acceleration of the effectiveness of the Registration Statement and the Company
makes such request; provided that, if the Effectiveness Date falls on a
Saturday, Sunday or any other day which shall be a legal holiday or a day on
which the Commission is authorized or required by law or other government
actions to close, the Effectiveness Date shall be the following Business Day.


"Effectiveness Period" shall have the meaning set forth in Section 2.


10

--------------------------------------------------------------------------------



"Event" shall have the meaning set forth in Section 7(e).


"Event Date" shall have the meaning set forth in Section 7(e).


"Exchange Act" means the Securities Exchange Act of 1934, as amended.


"Filing Date" means, subject to Section 2(b), with respect to the Registration
Statement, the later of (i) sixty (60) days following the sale of substantially
all of the registrable securities included in the last registration statement
filed in connection with the New Financing and (ii) six (6) months following the
effective date of the last registration statement filed in connection with the
New Financing, or such earlier or later date as permitted or required by the
Commission; provided that, if the Filing Date falls on a Saturday, Sunday or any
other day which shall be a legal holiday or a day on which the Commission is
authorized or required by law or other government actions to close, the Filing
Date shall be the following Business Day.


"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities.


"Indemnified Party" shall have the meaning set forth in Section 5(c).


"Indemnifying Party" shall have the meaning set forth in Section 5(c).
 
"Losses" shall have the meaning set forth in Section 5(a).


“New Financing” shall have the meaning ascribed to such term in the recitals to
this Agreement.


“New Warrants” means warrants exercisable for 271,074 shares of Common Stock to
be issued by the Company to the Purchasers at the Closing.


"Person" means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.


"Preferred Stock" means the shares of the Company’s Series B Convertible
Preferred Stock issued to the Purchasers pursuant to Stock Purchase Agreements
and the Amendment Agreement.


"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


"Prospectus" means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.


11

--------------------------------------------------------------------------------


 
"Registrable Securities" means (i) the shares of Common Stock issuable upon
conversion of the Preferred Stock (including, without limitation, 2,919,708
shares issuable upon the conversion of shares of Preferred Stock held by Vision
Opportunity Master Fund, Ltd. (“Vision”) and 770,897 shares of Common Stock
issuable upon conversion of the new shares of Preferred Stock issued to Vision
pursuant to Section 1.1(b) of the Amendment Agreement), (ii) the shares of
Common Stock issuable upon exercise of the Warrants (including, without
limitation, 2,657,807 shares of Common stock issuable upon the exercise of the
Series C Warrant held by Vision), (iii) 136,120 shares of Common Stock acquired
by Vision from the Company’s prior “shell company” holders, (iv) 321,168 shares
of Common Stock issued to Vision as “make good” shares for 2006 under the Stock
Purchase Agreements, (v) 1,094,891 shares of Common Stock issued upon the
exercise of certain warrants held by Vision, and (vi) 271,074 shares of Common
Stock issuable upon exercise of the New Warrants.


"Registration Statement" means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.


"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Rule 158" means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


  "Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Securities Act" means the Securities Act of 1933, as amended.


12

--------------------------------------------------------------------------------


 
"Special Counsel" means Kramer Levin Naftalis & Frankel LLP, for which the
Holders will be reimbursed by the Company pursuant to Section 4.


“Transaction Documents” means this Agreement, the Stock Purchase Agreements (and
any agreements entered into in connection with the execution of the Stock
Purchase Agreements which have not been terminated pursuant to the Amendment
Agreement) and the Amendment Agreement.


"Warrants" means the Series C and Series D warrants held by the Purchasers which
were purchased pursuant to the Stock Purchase Agreements and the New Warrants.


“Warrant Shares” means the Common Stock issuable by the Company upon exercise of
the Warrants.


2. Resale Registration.


(a) On or prior to the Filing Date the Company shall prepare and file with the
Commission a "resale" Registration Statement providing for the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement shall be on Form SB-2 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form SB-2, in which case such registration shall be on another appropriate
form in accordance herewith and the Securities Act and the rules promulgated
thereunder). Such Registration Statement shall cover to the extent allowable
under the Securities Act and the rules promulgated thereunder (including Rule
416), such indeterminate number of additional shares of Common Stock resulting
from stock splits, stock dividends or similar transactions with respect to the
Registrable Securities. The Company shall (i) not permit any securities other
than the Registrable Securities and the securities to be listed on Schedule II
hereto to be included in the Registration Statement and (ii) use its best
efforts to cause the Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event prior to the Effectiveness Date, and to keep such Registration Statement
continuously effective under the Securities Act until such date as is the
earlier of (x) the date when all Registrable Securities covered by such
Registration Statement have been sold or (y) the date on which the Registrable
Securities may be sold without any restriction pursuant to Rule 144(k) as
determined by the counsel to the Company pursuant to a written opinion letter,
addressed to the Company's transfer agent to such effect (the "Effectiveness
Period"). The Company shall request that the effective time of the Registration
Statement is 4:00 p.m. Eastern Time on the effective date. If at any time and
for any reason, an additional Registration Statement is required to be filed
because at such time the actual number of shares of Common Stock into which the
Preferred Stock is convertible and the Warrants are exercisable plus the number
of shares of Common Stock exceeds the number of Registrable Securities remaining
under the Registration Statement, the Company shall have twenty (20) Business
Days to file such additional Registration Statement, and the Company shall use
its best efforts to cause such additional Registration Statement to be declared
effective by the Commission as soon as possible, but in no event later than
sixty (60) days after filing.


13

--------------------------------------------------------------------------------


 
(b) Notwithstanding anything to the contrary set forth in this Section 2, in the
event the Commission does not permit the Company to register all of the
Registrable Securities in the Registration Statement because of the Commission’s
application of Rule 415 or the Commission requires the Company to either exclude
shares held by certain Holders or deem such Holders to be underwriters with
respect to their Registrable Securities, the Company shall register in the
Registration Statement such number of Registrable Securities as is permitted by
the Commission without naming such Holder as an underwriter (unless such Holder
agrees to be named as an underwriter), provided, however, that the number of
Registrable Securities to be included in such Registration Statement or any
subsequent registration statement shall be determined in the following order:
(i) first, 136,120 shares of Common Stock acquired by Vision from the Company’s
prior “shell company” holders, (ii) second, 321,168 shares of Common Stock
issued to Vision as “make good shares” for 2006 under the Stock Purchase
Agreements, (iii) third, 1,094,891 shares of Common Stock issued upon the
exercise of certain warrants held by Vision, (iv) fourth, the shares of Common
Stock issuable upon conversion of the Preferred Stock (including, without
limitation, 2,919,708 shares issuable upon the conversion of shares of Preferred
Stock held by Vision and 770,897 shares of Common Stock issuable upon conversion
of the new shares of Preferred Stock issued to Vision pursuant to Section 1.1(b)
of the Amendment Agreement) shall be registered on a pro rata basis among the
holders of the Preferred Stock, (v) fifth, the shares of Common Stock issuable
upon exercise of the New Warrants, and (vi) sixth, the shares of Common Stock
issuable upon exercise of any other outstanding Warrants (including, without
limitation, 2,657,807 shares of Common stock issuable upon the exercise of the
Series C Warrant held by Vision) shall be registered on a pro rata basis among
the holders of the Warrants. In the event the Commission does not permit the
Company to register all of the Registrable Securities in the initial
Registration Statement, the Company shall use its commercially reasonable
efforts to file subsequent Registration Statements to register the Registrable
Securities that were not registered in the initial Registration Statement as
promptly as possible and in a manner permitted by the Commission. For purposes
of this Section 2(b), “Filing Date” means with respect to each subsequent
Registration Statement filed pursuant hereto, the later of (i) sixty (60) days
following the sale of substantially all of the Registrable Securities included
in the initial Registration Statement or any subsequent Registration Statement
and (ii) six (6) months following the effective date of the initial Registration
Statement or any subsequent Registration Statement, as applicable, or such
earlier or later date as permitted or required by the Commission. For purposes
of this Section 2(b), “Effectiveness Date” means with respect to each subsequent
Registration Statement filed pursuant hereto, the earlier of (A) the ninetieth
(90th) day following the filing date of such Registration Statement (or in the
event such Registration Statement is reviewed by the Commission, the one hundred
twentieth (120th) day following such filing date) or (B) the date which is
within three (3) Business Days after the date on which the Commission informs
the Company (i) that the Commission will not review such Registration Statement
or (ii) that the Company may request the acceleration of the effectiveness of
such Registration Statement and the Company promptly makes such request;
provided that, if the Effectiveness Date falls on a Saturday, Sunday or any
other day which shall be a legal holiday or a day on which the Commission is
authorized or required by law or other government actions to close, the
Effectiveness Date shall be the following Business Day.


14

--------------------------------------------------------------------------------


 
3. Registration Procedures.


In connection with the Company's registration obligations hereunder, the Company
shall:
 
(a)  Prepare and file with the Commission on or prior to the Filing Date, a
Registration Statement on Form SB-2 (or if the Company is not then eligible to
register for resale the Registrable Securities on Form SB-2 such registration
shall be on another appropriate form in accordance herewith and the Securities
Act and the rules promulgated thereunder) in accordance with the plan of
distribution as set forth on Exhibit A hereto and in accordance with applicable
law, and cause the Registration Statement to become effective and remain
effective as provided herein; provided, however, that not less than five (5)
Business Days prior to the filing of the Registration Statement or any related
Prospectus or any amendment or supplement thereto (including any document that
would be incorporated therein by reference), the Company shall (i) furnish to
the Holders and any Special Counsel, copies of all such documents proposed to be
filed, which documents (other than those incorporated by reference) will be
subject to the review of such Holders and such Special Counsel, and (ii) cause
its officers and directors, counsel and independent certified public accountants
to respond to such inquiries as shall be necessary, in the reasonable opinion of
Special Counsel, to conduct a reasonable review of such documents. The Company
shall not file the Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities or any Special Counsel shall reasonably object in writing
within three (3) Business Days of their receipt thereof.


(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the Commission such additional Registration Statements as necessary in order to
register for resale under the Securities Act all of the Registrable Securities;
(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424 (or any similar provisions then in force) promulgated under the
Securities Act; (iii) respond as promptly as possible, but in no event later
than ten (10) Business Days, to any comments received from the Commission with
respect to the Registration Statement or any amendment thereto and to provide
the Holders, within such ten (10) Business Day period, true and complete copies
of all correspondence from and to the Commission relating to the Registration
Statement; (iv) file the final prospectus pursuant to Rule 424 of the Securities
Act no later than 1:00 p.m. Eastern Time on the Business Day following the date
the Registration Statement is declared effective by the Commission; and (v)
comply in all material respects with the provisions of the Securities Act and
the Exchange Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement during the Effectiveness Period in
accordance with the intended methods of disposition by the Holders thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented.


15

--------------------------------------------------------------------------------


 
(c) Notify the Holders of Registrable Securities and any Special Counsel as
promptly as possible (and, in the case of (i)(A) below, not less than three (3)
Business Days prior to such filing, and in the case of (iii) below, on the same
day of receipt by the Company of such notice from the Commission) and (if
requested by any such Person) confirm such notice in writing no later than one
(1) Business Day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to the Registration Statement is filed;
(B) when the Commission notifies the Company whether there will be a "review" of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement and (C) with respect to the Registration Statement
or any post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation or threatening of any
Proceedings for that purpose; (iv) if at any time any of the representations and
warranties of the Company contained in any agreement contemplated hereby ceases
to be true and correct in all material respects; (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (vi) of the occurrence of any event that makes any statement made
in the Registration Statement or Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.


(d) Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of, as promptly as possible, (i) any order suspending the
effectiveness of the Registration Statement or (ii) any suspension of the
qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction.


(e) If requested by the Holders of a majority in interest of the Registrable
Securities, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment to the Registration Statement such information as the
Company reasonably agrees should be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as practicable after the Company has received notification of the matters to be
incorporated in such Prospectus supplement or post-effective amendment.


(f) If requested by any Holder, furnish to such Holder and any Special Counsel,
without charge, at least one conformed copy of each Registration Statement and
each amendment thereto, including financial statements and schedules, all
documents incorporated or deemed to be incorporated therein by reference, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission.


16

--------------------------------------------------------------------------------


 
(g) Promptly deliver to each Holder and any Special Counsel, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request; and subject to the provisions of Sections 3(m) and 3(n), the
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.


(h) Prior to any public offering of Registrable Securities, use its best efforts
to register or qualify or cooperate with the selling Holders and any Special
Counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as any Holder requests in writing, to keep each such registration
or qualification (or exemption therefrom) effective during the Effectiveness
Period and to do any and all other acts or things necessary or advisable to
enable the disposition in such jurisdictions of the Registrable Securities
covered by a Registration Statement; provided, however, that the Company shall
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified or to take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject or
subject the Company to any material tax in any such jurisdiction where it is not
then so subject.


(i) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold pursuant to a
Registration Statement, which certificates, to the extent permitted by the
Transaction Documents and applicable federal and state securities laws, shall be
free of all restrictive legends, and to enable such Registrable Securities to be
in such denominations and registered in such names as any Holder may request in
connection with any sale of Registrable Securities.


(j) Upon the occurrence of any event contemplated by Section 3(c)(vi), as
promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.


(k) Use its best efforts to cause all Registrable Securities relating to the
Registration Statement to be listed on the OTC Bulletin Board or any other
securities exchange, quotation system or market, if any, on which similar
securities issued by the Company are then listed or traded as and when required
pursuant to the Transaction Documents.


(l) Comply in all material respects with all applicable rules and regulations of
the Commission and make generally available to its security holders all
documents filed or required to be filed with the Commission, including, but not
limited, to, earning statements satisfying the provisions of Section 11(a) of
the Securities Act and Rule 158 not later than 45 days after the end of any
12-month period (or 90 days after the end of any 12-month period if such period
is a fiscal year) commencing on the first day of the first fiscal quarter of the
Company after the effective date of the Registration Statement, which statement
shall conform to the requirements of Rule 158.


17

--------------------------------------------------------------------------------


 
(m) The Company may require each selling Holder to furnish to the Company
information regarding such Holder and the distribution of such Registrable
Securities as is required by law to be disclosed in the Registration Statement,
Prospectus, or any amendment or supplement thereto, and the Company may exclude
from such registration the Registrable Securities of any such Holder who
unreasonably fails to furnish such information within a reasonable time after
receiving such request.


If the Registration Statement refers to any Holder by name or otherwise as the
holder of any securities of the Company, then such Holder shall have the right
to require (if such reference to such Holder by name or otherwise is not
required by the Securities Act or any similar federal statute then in force) the
deletion of the reference to such Holder in any amendment or supplement to the
Registration Statement filed or prepared subsequent to the time that such
reference ceases to be required.


Each Holder covenants and agrees that it will not sell any Registrable
Securities under the Registration Statement until the Company has electronically
filed the Prospectus as then amended or supplemented as contemplated in Section
3(g) and notice from the Company that the Registration Statement and any
post-effective amendments thereto have become effective as contemplated by
Section 3(c).


Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(c)(ii), 3(c)(iii), 3(c)(iv), 3(c)(v), 3(c)(vi) or 3(n),
such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder's receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 3(j), or until it is advised in writing (the "Advice")
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.


(n) At any time following the date that the Registration Statement is declared
effective by the Commission, if (i) there is material non-public information
regarding the Company which the Company's Board of Directors (the "Board")
determines not to be in the Company's best interest to disclose and which the
Company is not otherwise required to disclose, (ii) there is a significant
business opportunity (including, but not limited to, the acquisition or
disposition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer or other similar transaction) available to
the Company which the Board determines not to be in the Company's best interest
to disclose, or (iii) the Company is required to file a post-effective amendment
to the Registration Statement to incorporate the Company’s quarterly and annual
reports and audited financial statements on Forms 10-QSB and 10-KSB, then the
Company may postpone or suspend effectiveness of a registration statement for a
period not to exceed twenty (20) consecutive days; provided that the Company may
not suspend effectiveness of a registration statement under this Section 3(n)
for more than forty-five (45) days in the aggregate during any three hundred
sixty (360) day period; provided, however, that no such suspension shall be
permitted for consecutive twenty (20) day periods arising out of the same set of
facts, circumstances or transactions.


18

--------------------------------------------------------------------------------


 
4. Registration Expenses.


All fees and expenses incident to the performance of or compliance with this
Agreement by the Company, except as and to the extent specified in this Section
4, shall be borne by the Company whether or not the Registration Statement is
filed or becomes effective and whether or not any Registrable Securities are
sold pursuant to the Registration Statement. The fees and expenses referred to
in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with the OTC Bulletin Board and
each other securities exchange or market on which Registrable Securities are
required hereunder to be listed, if any, (B) with respect to filing fees
required to be paid to the National Association of Securities Dealers, Inc. and
the NASD Regulation, Inc. and (C) in compliance with state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Holders in connection with Blue Sky qualifications of the Registrable
Securities and determination of the eligibility of the Registrable Securities
for investment under the laws of such jurisdictions as the Holders of a majority
of Registrable Securities may designate)), (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
and of printing prospectuses if the printing of prospectuses is requested by the
holders of a majority of the Registrable Securities included in the Registration
Statement), (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Company and Special Counsel for the Holders, in
the case of the Special Counsel, up to a maximum amount of $7,500, (v)
Securities Act liability insurance, if the Company so desires such insurance,
and (vi) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement, including, without limitation, the Company's independent public
accountants (including the expenses of any comfort letters or costs associated
with the delivery by independent public accountants of a comfort letter or
comfort letters). In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.


19

--------------------------------------------------------------------------------


 
5. Indemnification.


(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, managers, partners, members, shareholders, agents, brokers,
investment advisors and employees of each of them, each Person who controls any
such Holder (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) and the officers, directors, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, costs of preparation and attorneys' fees) and
expenses (collectively, "Losses"), as incurred, arising out of or relating to
any violation of securities laws or untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that such
untrue statements or omissions are based solely upon information regarding such
Holder or such other Indemnified Party furnished in writing to the Company by
such Holder expressly for use therein. The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.


(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents and employees of such controlling Persons, to the fullest
extent permitted by applicable law, from and against all Losses (as determined
by a court of competent jurisdiction in a final judgment not subject to appeal
or review), as incurred, arising solely out of or based solely upon any untrue
statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or arising solely out of or based solely
upon any omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of any Prospectus or form of
prospectus or supplement thereto, in the light of the circumstances under which
they were made) not misleading, to the extent, but only to the extent, that such
untrue statement or omission is contained in any information so furnished in
writing by such Holder or other Indemnifying Party to the Company specifically
for inclusion in the Registration Statement or such Prospectus. Notwithstanding
anything to the contrary contained herein, each Holder shall be liable under
this Section 5(b) for only that amount as does not exceed the net proceeds to
such Holder as a result of the sale of Registrable Securities pursuant to such
Registration Statement.


(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party promptly shall notify the Person from whom
indemnity is sought (the "Indemnifying Party) in writing, and the Indemnifying
Party shall be entitled to assume the defense thereof, including the employment
of counsel reasonably satisfactory to the Indemnified Party and the payment of
all fees and expenses incurred in connection with defense thereof; provided,
that the failure of any Indemnified Party to give such notice shall not relieve
the Indemnifying Party of its obligations or liabilities pursuant to this
Agreement, except (and only) to the extent that it shall be finally determined
by a court of competent jurisdiction (which determination is not subject to
appeal or further review) that such failure shall have proximately and
materially adversely prejudiced the Indemnifying Party.


20

--------------------------------------------------------------------------------


 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such parties shall have been advised by counsel
that a conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened Proceeding in respect of which any Indemnified Party is a party and
indemnity has been sought hereunder, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.


All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten (10) Business Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnified Party shall reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).
 
(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
due but unavailable to an Indemnified Party because of a failure or refusal of a
governmental authority to enforce such indemnification in accordance with its
terms (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative benefits received by the
Indemnifying Party on the one hand and the Indemnified Party on the other from
the offering of the Preferred Stock and the Warrants. If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault, as applicable, of the
Indemnifying Party and Indemnified Party in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such Indemnifying Party
or Indemnified Party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys' or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms. In no
event shall any selling Holder be required to contribute an amount under this
Section 5(d) in excess of the net proceeds received by such Holder upon sale of
such Holder’s Registrable Securities pursuant to the Registration Statement
giving rise to such contribution obligation.


21

--------------------------------------------------------------------------------


 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The indemnity and contribution
agreements contained in this Section are in addition to any liability that the
Indemnifying Parties may have to the Indemnified Parties pursuant to the law.
 
6. Rule 144.


As long as any Holder owns Preferred Stock, Warrants or Registrable Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to Section 13(a) or 15(d) of the
Exchange Act. As long as any Holder owns Preferred Stock, Warrants or
Registrable Securities, if the Company is not required to file reports pursuant
to Section 13(a) or 15(d) of the Exchange Act, it will prepare and furnish to
the Holders and make publicly available in accordance with Rule 144(c)
promulgated under the Securities Act annual and quarterly financial statements,
together with a discussion and analysis of such financial statements in form and
substance substantially similar to those that would otherwise be required to be
included in reports required by Section 13(a) or 15(d) of the Exchange Act, as
well as any other information required thereby, in the time period that such
filings would have been required to have been made under the Exchange Act. The
Company further covenants that it will take such further action as any Holder
may reasonably request, all to the extent required from time to time to enable
such Person to sell Conversion Shares and Warrant Shares without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 promulgated under the Securities Act, including providing any legal
opinions relating to such sale pursuant to Rule 144. Upon the request of any
Holder, the Company shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.


22

--------------------------------------------------------------------------------


 
7. Miscellaneous.


(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, such Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.


(b) No Inconsistent Agreements. Except as contemplated by the New Financing or
as disclosed in the Transaction Documents, neither the Company nor any of its
subsidiaries has, as of the date hereof entered into and currently in effect,
nor shall the Company or any of its subsidiaries, on or after the date of this
Agreement, enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. Except in connection with the
New Financing or as disclosed in the Transaction Documents or on Schedule II
hereto, neither the Company nor any of its subsidiaries has previously entered
into any agreement currently in effect granting any registration rights with
respect to any of its securities to any Person. Without limiting the generality
of the foregoing, without the written consent of the Holders of a majority of
the then outstanding Registrable Securities, the Company shall not grant to any
Person the right to request the Company to register any securities of the
Company, under the Securities Act unless the rights so granted are subject in
all respects to the prior rights in full of the Holders set forth herein, and
are not otherwise in conflict with the provisions of this Agreement.


(c) No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto or as disclosed
on Schedule II hereto) may include securities of the Company in the Registration
Statement, and the Company shall not after the date hereof enter into any
agreement providing such right to any of its securityholders, unless the right
so granted is subject in all respects to the prior rights in full of the Holders
set forth herein, and is not otherwise in conflict with the provisions of this
Agreement.


23

--------------------------------------------------------------------------------


 
(d) Piggy-Back Registrations. Except in connection with the registration
statement to be filed in connection with the New Financing, if at any time when
there is not an effective Registration Statement providing for the resale of the
Registrable Securities, the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, the Company shall send to each holder of Registrable Securities
written notice of such determination and, if within thirty (30) days after
receipt of such notice, or within such shorter period of time as may be
specified by the Company in such written notice as may be necessary for the
Company to comply with its obligations with respect to the timing of the filing
of such registration statement, any such holder shall so request in writing
(which request shall specify the Registrable Securities intended to be disposed
of by the Purchasers), the Company will cause the registration under the
Securities Act of all Registrable Securities which the Company has been so
requested to register by the holder, to the extent requisite to permit the
disposition of the Registrable Securities so to be registered, provided that if
at any time after giving written notice of its intention to register any
securities and prior to the effective date of the registration statement filed
in connection with such registration, the Company shall determine for any reason
not to register or to delay registration of such securities, the Company may, at
its election, give written notice of such determination to such holder and,
thereupon, (i) in the case of a determination not to register, shall be relieved
of its obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay expenses in accordance with
Section 4 hereof), and (ii) in the case of a determination to delay registering,
shall be permitted to delay registering any Registrable Securities being
registered pursuant to this Section 7(d) for the same period as the delay in
registering such other securities. The Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered; provided, however, that the Company shall not
be required to register any Registrable Securities pursuant to this Section 7(d)
that are eligible for sale pursuant to Rule 144(k) of the Securities Act. In the
case of an underwritten public offering, if the managing underwriter(s) or
underwriter(s) should reasonably object to the inclusion of the Registrable
Securities in such registration statement, then if the Company after
consultation with the managing underwriter should reasonably determine that the
inclusion of such Registrable Securities would materially adversely affect the
offering contemplated in such registration statement, and based on such
determination recommends inclusion in such registration statement of fewer or
none of the Registrable Securities of the Holders, then (x) the number of
Registrable Securities of the Holders included in such registration statement
shall be reduced pro-rata among such Holders (based upon the number of
Registrable Securities requested to be included in the registration), if the
Company after consultation with the underwriter(s) recommends the inclusion of
fewer Registrable Securities, or (y) none of the Registrable Securities of the
Holders shall be included in such registration statement, if the Company after
consultation with the underwriter(s) recommends the inclusion of none of such
Registrable Securities; provided, however, that if securities are being offered
for the account of other persons or entities as well as the Company, such
reduction shall not represent a greater fraction of the number of Registrable
securities intended to be offered by the Holders than the fraction of similar
reductions imposed on such other persons or entities (other than the Company).


24

--------------------------------------------------------------------------------


 
(e) Failure to File Registration Statement and Other Events. The Company and the
Purchasers agree that the Holders will suffer damages if the Registration
Statement is not filed on or prior to the Filing Date and not declared effective
by the Commission on or prior to the Effectiveness Date and maintained in the
manner contemplated herein during the Effectiveness Period or if certain other
events occur. The Company and the Holders further agree that it would not be
feasible to ascertain the extent of such damages with precision. Accordingly, if
(A) the Registration Statement is not filed on or prior to the Filing Date, or
(B) the Registration Statement is not declared effective by the Commission on or
prior to the Effectiveness Date (or in the event an additional Registration
Statement is filed because the actual number of shares of Common Stock into
which the Warrants are exercisable exceeds the number of shares of Common Stock
initially registered is not filed and declared effective with the time periods
set forth in Section 2), or (C) the Company fails to file with the Commission a
request for acceleration in accordance with Rule 461 promulgated under the
Securities Act within three (3) Business Days of the date that the Company is
notified (orally or in writing, whichever is earlier) by the Commission that a
Registration Statement will not be "reviewed," or not subject to further review,
or (D) the Registration Statement is filed with and declared effective by the
Commission but thereafter ceases to be effective as to all Registrable
Securities at any time prior to the expiration of the Effectiveness Period,
without being succeeded promptly by a subsequent Registration Statement filed
with and declared effective by the Commission in accordance with Section 2
hereof, or (E) the Company has breached Section 3(n), or (F) trading in the
Common Stock shall be suspended or if the Common Stock is delisted from or no
longer quoted on the OTC Bulletin Board (or other principal exchange on which
the Common Stock is listed or traded) for any reason for more than three (3)
Business Days in the aggregate (any such failure or breach being referred to as
an "Event," and for purposes of clauses (A) and (B) the date on which such Event
occurs, or for purposes of clause (C) the date on which such three (3) Business
Day period is exceeded, or for purposes of clause (D) after more than fifteen
(15) Business Days, or for purposes of clause (F) the date on which such three
(3) Business Day period is exceeded, being referred to as "Event Date"), the
Company shall pay an amount in cash as liquidated damages to each Holder equal
to two percent (2%) for each calendar month (prorated for shorter periods) of
the Holder’s initial investment in the Preferred Stock from the Event Date until
the applicable Event is cured; provided, however, that in no event shall the
amount of liquidated damages payable at any time and from time to time to any
Holder pursuant to this Section 7(e) exceed an aggregate of twenty percent (20%)
of the amount of the Holder’s initial investment in the Preferred Stock. The
Company shall not be liable for liquidated damages under this Agreement as to
any Registrable Securities which are not permitted by the Commission to be
included in a Registration Statement because of its application of Rule 415
until such time as the provisions of this Agreement as to the Registration
Statements required to be filed pursuant to Section 2(b) are triggered, in which
case the provisions of this Section 7(e) shall once again apply, if applicable.
In such case, the liquidated damages shall be calculated to only apply to the
percentage of Registrable Securities which are permitted by the Commission to be
included in the Registration Statement. Notwithstanding anything to the contrary
in this paragraph (e), if (i) any of the Events described in clauses (A), (B),
(C), (D) or (F) shall have occurred, (II) on or prior to the applicable Event
Date, the Company shall have exercised its rights under Section 3(n) hereof and
(III) the postponement or suspension permitted pursuant to such Section 3(n)
shall remain effective as of such applicable Event Date, then the applicable
Event Date shall be deemed instead to occur on the second Business Day following
the termination of such postponement or suspension. Liquidated damages payable
by the Company pursuant to this Section 7(e) shall be payable on the first (1st)
Business Day of each thirty (30) day period following the Event Date.
Notwithstanding anything to the contrary contained herein, in no event shall any
liquidated damages be payable with respect to the Warrants or the Warrant
Shares.


25

--------------------------------------------------------------------------------


 
(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
a majority of the Registrable Securities outstanding.


(g) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earlier of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified for notice prior to 5:00 p.m., New York City time, on a
Business Day, (ii) the Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified for notice later than 5:00 p.m., New York City time, on any
date and earlier than 11:59 p.m., New York City time, on such date, (iii) the
Business Day following the date of mailing, if sent by overnight delivery by
nationally recognized overnight courier service or (iv) actual receipt by the
party to whom such notice is required to be given. The addresses for such
communications shall be with respect to each Holder at its address set forth
under its name on Schedule I attached hereto with copies to its legal counsel
named therein, or with respect to the Company, addressed to:



 
Sino Gas International Holdings, Inc.
 
N0.18 Zhong Guan Cun Dong St.
 
Haidian District
 
Beijing, China
 
Attention: Chen Fang
 
Tel. No.: 011-86-10-82600527
 
Fax No.: 011-010-82600042
   
with copies (which copies
 
shall not constitute notice
 
to the Company) to:
GUZOV OFSINK, LLC
 
600 Madison Avenue, 14th Floor
 
New York, New York 10022
 
Attention: Darren Ofsink
 
Tel. No.: (212) 371-8008, ext. 127
 
Fax No.: (212) 688-7273



or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to each Holder (in addition to the legal
counsel set forth on Schedule I hereto) shall be sent to Kramer Levin Naftalis &
Frankel LLP, Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas,
New York, New York 10036, Attention: Christopher S. Auguste, Telephone No.:
(212) 715-9100, Facsimile No.: (212) 715-8000.


26

--------------------------------------------------------------------------------


 
(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns and shall
inure to the benefit of each Holder and its successors and assigns. The Company
may not assign this Agreement or any of its rights or obligations hereunder
without the prior written consent of each Holder. Each Purchaser may assign its
rights hereunder in the manner and to the Persons as permitted under the
Transaction Documents.


(i) Assignment of Registration Rights. The rights of each Holder hereunder,
including the right to have the Company register for resale Registrable
Securities in accordance with the terms of this Agreement, shall be
automatically assignable by each Holder to any Person of all or a portion of the
Preferred Stock or Registrable Securities if: (i) the Holder agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment, (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned, (iii) following such
transfer or assignment the further disposition of such securities by the
transferee or assignees is restricted under the Securities Act and applicable
state securities laws, (iv) at or before the time the Company receives the
written notice contemplated by clause (ii) of this Section, the transferee or
assignee agrees in writing with the Company to be bound by all of the provisions
of this Agreement, and (v) such transfer shall have been made in accordance with
the applicable requirements of the Transaction Documents. The rights to
assignment shall apply to the Holders (and to subsequent) successors and
assigns.


(j) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
(a) (k) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted. The Company and the Holders agree that
venue for any dispute arising under this Agreement will lie exclusively in the
state or federal courts located in New York County, New York, and the parties
irrevocably waive any right to raise forum non conveniens or any other argument
that New York is not the proper venue. The Company and the Holders irrevocably
consent to personal jurisdiction in the state and federal courts of the state of
New York. The Company and the Holders consent to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 7(k) shall affect or limit any right to serve
process in any other manner permitted by law. The Company and the Holders hereby
agree that the prevailing party in any suit, action or proceeding arising out of
or relating to this Agreement or the Transaction Documents, shall be entitled to
reimbursement for reasonable legal fees from the non-prevailing party. The
parties hereby waive all rights to a trial by jury.
 
27

--------------------------------------------------------------------------------




(l) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.


(m) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable in any respect,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.


(n) Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.


(o) Shares Held by the Company and its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its Affiliates
(other than any Holder or transferees or successors or assigns thereof if such
Holder is deemed to be an Affiliate solely by reason of its holdings of such
Registrable Securities) shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage.


28

--------------------------------------------------------------------------------


(p) Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The Company acknowledges that the
decision of each Purchaser to purchase Securities pursuant to the Transaction
Documents has been made by such Purchaser independently of any other Purchaser
and independently of any information, materials, statements or opinions as to
the business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have made or given by any other Purchaser or by any
agent or employee of any other Purchaser, and no Purchaser or any of its agents
or employees shall have any liability to any Purchaser (or any other person)
relating to or arising from any such information, materials, statements or
opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto (including, but not limited to, the (i) inclusion of a Purchaser in the
Registration Statement and (ii) review by, and consent to, such Registration
Statement by a Purchaser) shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that for reasons of administrative convenience only, the
Transaction Documents have been prepared by counsel for  one of the Purchasers
and such counsel does not represent the other Purchasers and the
other Purchasers have retained their own individual counsel with respect to the
transactions contemplated hereby.  The Company acknowledges that it has elected
to provide all Purchasers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


29

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.



 
SINO GAS INTERNATIONAL HOLDINGS, INC.
           
By:
        
Name:
     
Title:
           
VISION OPPORTUNITY MASTER FUND, LTD.
           
By:
        
Name:
     
Title:
           
SEI PRIVATE TRUST CO. FAO -
THE JM SMUCKER CO. MASTER TRUST
           
By:
        
Name:
     
Title:
           
CORONADO CAPITAL PARTNERS LP
           
By:
       
Name:
     
Title:
           
NITE CAPITAL LP
           
By:
       Name:     Title:                   
Ijaz Malik
 

 
30

--------------------------------------------------------------------------------


 
Schedule I
 
List of Purchasers
 
Names and Addresses
 
Number of Preferred Shares
of Purchasers
 
& Warrants Purchased
     
Vision Opportunity Master Fund, Ltd.
 
Preferred Shares: _____________
20 W 55th St., 5th floor
 
Series C Warrants: ______________
New York, NY 10019
   
Tax ID: 27-0120759
         
SEI Private Trust Co. FAO
 
Preferred Shares: 140,000
The JM Smucker Co. Master Trust
 
Series C Warrants: 127,442
1 Freedom Valley Dr
   
Oaks, PA 19456
   
Attn: Suzanne Rokosny
   
Tax ID: 23-3060382
         
Coronado Capital Partners LP
 
Preferred Shares: 180,000
c/o MS Howells
 
Series C Warrants: 163,854
20555 N Pima Rd, Suite 100
   
Scottsdale, AZ 85255
   
Attn: Christine Nichols
   
Tax ID: 20-2427088
   
Scottsdale, AZ 85255
   
Attn: Christine Nichols
   
Tax ID: 20-2427088
         
Nite Capital LP
 
Preferred Shares: _________
   
Series C Warratns: ________
     
Izak Malik
 
Preferred Shares: _________
   
Series C Warrants:__________

 
31

--------------------------------------------------------------------------------


 
Securities Permitted to be Included on Registration Statement


None.
 
32

--------------------------------------------------------------------------------



Exhibit A
Plan of Distribution
 
The selling security holders and any of their pledgees, donees, assignees and
successors-in-interest may, from time to time, sell any or all of their shares
of common stock being offered under this prospectus on any stock exchange,
market or trading facility on which shares of our common stock are traded or in
private transactions. These sales may be at fixed or negotiated prices. The
selling security holders may use any one or more of the following methods when
disposing of shares:
 

 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

 
·
purchases by a broker-dealer as principal and resales by the broker-dealer for
its account;

 

 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 

 
·
privately negotiated transactions;

 

 
·
to cover short sales made after the date that the registration statement of
which this prospectus is a part is declared effective by the Commission;

 

 
·
broker-dealers may agree with the selling security holders to sell a specified
number of such shares at a stipulated price per share;

 

 
·
a combination of any of these methods of sale; and

 

 
·
any other method permitted pursuant to applicable law.

 
The shares may also be sold under Rule 144 under the Securities Act of 1933, as
amended (“Securities Act”), if available, rather than under this prospectus. The
selling security holders have the sole and absolute discretion not to accept any
purchase offer or make any sale of shares if they deem the purchase price to be
unsatisfactory at any particular time.
 
The selling security holders may pledge their shares to their brokers under the
margin provisions of customer agreements. If a selling security holder defaults
on a margin loan, the broker may, from time to time, offer and sell the pledged
shares.
 
Broker-dealers engaged by the selling security holders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling security holders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, which commissions as to a particular broker or dealer may be in
excess of customary commissions to the extent permitted by applicable law.
 
33

--------------------------------------------------------------------------------


 
If sales of shares offered under this prospectus are made to broker-dealers as
principals, we would be required to file a post-effective amendment to the
registration statement of which this prospectus is a part. In the post-effective
amendment, we would be required to disclose the names of any participating
broker-dealers and the compensation arrangements relating to such sales.
 
The selling security holders and any broker-dealers or agents that are involved
in selling the shares offered under this prospectus may be deemed to be
“underwriters” within the meaning of the Securities Act in connection with these
sales. Commissions received by these broker-dealers or agents and any profit on
the resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act. Any broker-dealers or agents
that are deemed to be underwriters may not sell shares offered under this
prospectus unless and until we set forth the names of the underwriters and the
material details of their underwriting arrangements in a supplement to this
prospectus or, if required, in a replacement prospectus included in a
post-effective amendment to the registration statement of which this prospectus
is a part.
 
The selling security holders and any other persons participating in the sale or
distribution of the shares offered under this prospectus will be subject to
applicable provisions of the Exchange Act, and the rules and regulations under
that act, including Regulation M. These provisions may restrict activities of,
and limit the timing of purchases and sales of any of the shares by, the selling
security holders or any other person. Furthermore, under Regulation M, persons
engaged in a distribution of securities are prohibited from simultaneously
engaging in market making and other activities with respect to those securities
for a specified period of time prior to the commencement of such distributions,
subject to specified exceptions or exemptions. All of these limitations may
affect the marketability of the shares.
 
If any of the shares of common stock offered for sale pursuant to this
prospectus are transferred other than pursuant to a sale under this prospectus,
then subsequent holders could not use this prospectus until a post-effective
amendment or prospectus supplement is filed, naming such holders. We offer no
assurance as to whether any of the selling security holders will sell all or any
portion of the shares offered under this prospectus.
 
We have agreed to pay all fees and expenses we incur incident to the
registration of the shares being offered under this prospectus. However, each
selling security holder and purchaser is responsible for paying any discounts,
commissions and similar selling expenses they incur.
 
We and the selling security holders have agreed to indemnify one another against
certain losses, damages and liabilities arising in connection with this
prospectus, including liabilities under the Securities Act.
 
34

--------------------------------------------------------------------------------

